Eberhardt, Judge,
concurring. While I agree with the majority opinion, I think there is an additional reason which should be assigned for the voiding of coverage under this policy. It provided that “no change shall be made in any sprinkler system . . . unless immediate notification is given to the rating bureau having jurisdiction,” and it was further provided that the rating bureau having jurisdiction was Southeastern Underwriters Association, Atlanta, which had examined and approved the automatic sprinkler system before the policy was issued. Premium was based upon the system as it stood, and would be adjusted to any changes made.
There was, without question, a change in the sprinkler system which was not immediately reported to the rating bureau, albeit the change may have been required by the change of ovens. The sprinkler heads installed and approved for issuance of the policy became activated at a much lower temperature than do the replacements in the area of the new oven because, as was explained by the witness, there was such an increase of heat from the new oven as to activate the heads then in use. To avoid that, heads of a considerably higher temperature activation point were installed and being installed. Most of the *429sprinkler heads in the area of the oven had been installed, and others were in hand to complete the installation change at some convenient time, pending which the valve to the pipe supplying water in the area was closed.
Consequently, not only was there a change which increased the fire hazard by the closing of the valve so that water could not flow through the pipes and sprinkler heads, but the change made and being made was such as to result in a situation by which heat of a considerably higher temperature was held in the oven area of the building without activation of the heads, and it is a matter of common knowledge that the higher the temperature maintained the more danger there is of fire. This change should have been reported in accordance with the policy requirement so that the rating bureau might judge as to the increased hazard brought about and afford the company opportunity to discontinue the contract or continue it at an appropriately increased premium.